Claims 1-22 were initially pending in the application.  Claims 23-33 were added in a preliminary amendment filed on December 29, 2016.  
In the most recent amendment filed December 16, 2001, claims 24 and 27 have been amended.   Claims 23-33 remain pending.  This amendment has been entered.


The rejection of claims 23-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. RE47,875 has been withdrawn in view of the approval of the terminal disclaimer filed on December 16, 2021.
The rejection of claim 27 under 35 U.S.C. 251 has been withdrawn in view of the amendments.
The rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendments.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,348,551 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Claim Rejections - 35 USC § 251
Claim 24 remains rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
	Claim 24 states “controlling the storage to register the printer as the preset printer in response to the near field wireless communication interface establishing the near field wireless communication with the printer.”  There is no support in the specification for registering the “preset printer” in response to establishing an NFC communication with said printer.  The specification provides support for registering the printer as the default printer in response to “the print button 112 being operated” (column 7, line 66-column 8, line 10 of the ‘551 patent) but does not provide support for registering the preset printer “in response to establishing an NFC communication with said printer” as claimed.  Proper correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 24 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was Claim 24 states “controlling the storage to register the printer as the preset printer in response to the near field wireless communication interface establishing the near field wireless communication with the printer.”  There is no support in the specification for registering the “preset printer” in response to establishing an NFC communication with said printer.  The specification provides support for registering the printer as the default printer in response to “the print button 112 being operated” (column 7, line 66-column 8, line 10 of the ‘551 patent) but does not provide support for registering the preset printer “in response to establishing an NFC communication with said printer” as claimed.  Proper correction is required.  Proper correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 23-33 have been considered.  As discussed above, most of the previous rejections have been withdrawn in view of the amendments made and/or the filing and approval of the terminal disclaimer.  Claim 24 remains rejected, and thus the arguments regarding claim 24 will be specifically addressed.
Regarding claim 24:
Applicant argues that the specification provides support for the language found in claim 24 regarding “controlling the storage to register the printer as the preset printer in response to the near field wireless communication interface establishing the near field wireless communication with the printer”.  Applicant provided citations in the specification believed to provide said support.
Examiner respectfully disagrees.  As discussed above in the rejections, the specification (most specifically the portion cited by the applicant to provide support) provides support for registering the printer as the default printer in response to “the print button 112 being operated” (column 7, line 66-column 8, line 10 of the ‘551 patent) but does not provide support for 
Further, for instance, in the case where the previously-set default printer is not the MFP 50, when the NFC wireless communication 92 is established between the mobile phone 10 and the MFP 50, the mobile phone 10 sets the MFP 50 as the default printer that performs the printing operation in response to the print button 112 being operated. Namely, the mobile phone 10 is configured to set the most recently used printer as the default printer that performs the printing operation in response to the print button 112 being operated. Thereby, by operating print button 112, it is possible to again perform the printing operation using the most recently used printer.
		(column 7, line 66-column 8, line 10 of the ‘551 patent, emphasis added)
Thus, the rejections of claim 24 under 35 U.S.C. 251 and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are proper and must be maintained.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992